DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 19-20 have been amended. Claims 5-6 have been cancelled. Claims 1-4, 7-20 are pending for examination.

Response to Arguments
Applicant's arguments filed 12/29/221 have been fully considered but they are not persuasive.
Applicant argues that 
Peri is silent about combining the depth map and into the image (for example, a stitched image). Moreover, Peri fails to teach that an image can be split into an image area and a depth map area. Thus, Peri fails to teach or fairly suggest “wherein the stitched image includes a combination of the pixel data and the depth data of the multiple synchronized images, and the stitched image is split into an image area and a depth map area, and a pixel field of the image area stores the pixel data of the multiple synchronized images, and a pixel field of the depth map area stores depth data of the multiple synchronized images’ as recited in amended claim 1.
Examiner respectfully disagrees.
	Examiner respectfully disagrees. Peri explicitly recites in [0007] generate multi-dimensional content by combining the created depth map with the synchronized image data of at least one of the two cameras.
(The associations between the pixels of the panoramic image and the depth map values may be stored in database 130 [0035].)

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Peri (US 20180278918 A1) in view of Lynch (US 20150325039 A1).

Regarding claim 1, Peri teaches a method, comprising: 
acquiring multiple synchronized images, wherein the multiple synchronized images have different shooting angles (synchronize the received image data from each of the two cameras [0007]; Each camera views a slightly different angle of a subject [0022]); 
(create a depth map from the received the image data based in part on a distance between the two cameras [0007]); and 
for the respective image, storing pixel data of the respective image in a first field and storing the depth data of the respective image in a second field associated with the first field, wherein both the first field and the second field are pixel fields in a stitched image, (generate multi-dimensional content by combining the created depth map with the synchronized image data of at least one of the two cameras [0007]. [0074] Depth map engine 324 may then store the depth value for each point (i.e., pixel of subset of pixels) of the image. In an embodiment, each point may be associated with depth and location information as well as a time stamp and any necessary metadata.); 
wherein the stitched image includes a combination of the pixel data and the depth data of the multiple synchronized images ([0007] generate multi-dimensional content by combining the created depth map with the synchronized image data of at least one of the two cameras.), and  the stitched image is split into an image area and a depth map area, and a pixel field of the image area stores the pixel data of the multiple synchronized images, and a pixel field of the depth map area stores depth data of the multiple synchronized images (In operation 670 the created stereo image and depth map are saved to a memory [0105]. [0074] Depth map engine 324 may then store the depth value for each point (i.e., pixel of subset of pixels) of the image. In an embodiment, each point may be associated with depth and location information as well as a time stamp and any necessary metadata.); and 
Peri does not teaches the following limitations, however, Lynch teaches wherein a pixel field storing the pixel data of the respective image in the image area is configured as the first field, and a pixel field storing the depth data of the respective image in the depth map area is configured as the second field (Depthmaps may be generated for each panoramic image viewpoint and stored in the database 130. The depthmap includes position data (X-Y coordinates) and depth data (Z coordinate) for each of plurality of points. [0034]).
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Lynch an apply them to Peri. One would be motivated as such as to give accurate depth comparison to the user (Lynch: [0058]).

Regarding claim 2, Peri in view of Lynch teach the method of claim 1. Lynch teaches wherein the depth data includes all or some of depth values in a depth value set corresponding to pixel points of the respective image on a one-to- one basis ([0051] FIGS. 4A and 4B illustrate two example depthmap grids 500. Each cell 501 in the depthmap grid 500 spans multiple pixel locations. The depth data is displayed as a grid for demonstration purposes. However, each pixel may specify a unique depth value determined from the 3D sensor data points.). The same motivation used to combine Peri in view of Lynch in claim 1 is applicable.

Regarding claim 3, Peri in view of Lynch teach the method of claim 1. Lynch teaches wherein determining the depth data of the respective image includes: 
storing a calculated depth value set corresponding to pixel points of the respective image on a one-to-one basis as an original depth map according to an arrangement of the pixel points of the respective image (Depthmaps may be generated for each panoramic image viewpoint and stored in the database 130. The depthmap includes position data (X-Y coordinates) and depth data (Z coordinate) for each of plurality of points. The depth information provides each pixel with a 3D location that combined with the stored image geo-position and orientation provides the real-world position of each pixel as a 3D value. The 3D value is compared to other real-world 2D and 3D spatial map data, points, regions, paths, volumes, etc. to enhance the original 2D camera image based on real-world 3D objects rather than simple alterations in `flat` 2D screen space. [0034]); and 
down-sampling the original depth map to obtain the depth data (a section or sub-region of the panoramic image overlaid with the depthmap may be delivered in order to reduce network bandwidth requirements. The section or sub-region may be the area surrounding the cursor. The section or sub-region may be defined by a radius proportional to the cursor size. In another embodiment, the server may send a low resolution depth map initially and send a higher resolution depth map after a predetermined time period [0044]. Examiner’s note: [0044] of Lynch teaches examples of downsampling).  The same motivation used to combine Peri in view of Lynch in claim 1 is applicable.

Regarding claim 7, Peri in view of Lynch teach the method of claim 1. Lynch teaches wherein the image area includes multiple image sub- areas, and a respective image sub-area is configured to store one of the multiple synchronized images, and a pixel field of the respective image sub-area is configured as the first field (depthmap is generated from the collected optical distance data. The depthmap may be created using any arbitrary viewpoint or perspective. The optical distance data is 3D data and is easily manipulated to any viewpoint or perspective, which is in contrast to a 2D image which is valid from a fixed viewpoint. Depthmaps may be generated for each panoramic image viewpoint and stored in the database 130 [0034].); and 
wherein the depth map area includes multiple depth map sub-areas, and a respective depth map sub-area is configured to store depth data of one of the multiple synchronized images, and a pixel field of the respective depth map sub-area is configured as the second field (If the depthmap and the panoramic image were collected from different angles and/or positions, additional geometric calculations are necessary to properly align the depthmap and the panoramic image. The associations between the pixels of the panoramic image and the depth map values may be stored in database 130. In other words, the depthmap and the panoramic image may be pre-aligned and the overlaid or combined data is stored in the database 130 [0035].). The same motivation used to combine Peri in view of Lynch in claim 1 is applicable.

Regarding claim 8, Peri in view of Lynch teach the method of claim 7. Lynch teaches wherein the pixel data of the respective image is stored in the respective image sub-area in the order of an arrangement of pixel points of the respective image (a section or sub-region of the panoramic image overlaid with the depthmap [0044]; Depthmaps may be generated for each panoramic image viewpoint and stored in the database 130 [0034]), and the depth data of the respective image is stored in the pixel field of the respective depth map sub-area in the order of an arrangement of pixel points of the respective image (Depthmaps may be generated for each panoramic image viewpoint and stored in the database 130. The depthmap includes position data (X-Y coordinates) and depth data (Z coordinate) for each of plurality of points [0034].). The same motivation used to combine Peri in view of Lynch in claim 1 is applicable.

Regarding claim 9, Peri in view of Lynch teach the method of claim 7. Lynch teaches wherein a data amount of the respective depth map sub-area is smaller than a data amount of the respective image sub-area (a section or sub-region of the panoramic image overlaid with the depthmap may be delivered in order to reduce network bandwidth requirements [0044].). The same motivation used to combine Peri in view of Lynch in claim 1 is applicable.

Regarding claim 13, Peri in view of Lynch teach the method of claim 1. Lynch teaches wherein the image area is a continuous area, and the depth map area is a continuous area (To the extent these images are utilized in map related features or navigation related features, these images may be referred to as panoramic images or street level images. The depth illustration may be a depth cursor drawn as a plane or a 3D object drawn in the image [0028].). The same motivation used to combine Peri in view of Lynch in claim 1 is applicable.

Regarding claim 14, Peri in view of Lynch teach the method of claim 1. Lynch teaches wherein storing the pixel data of the respective image in the first field includes: storing data obtained by reducing a resolution of the respective image in the first field (the server may send a low resolution depth map initially and send a higher resolution depth map after a predetermined time period [0044].). The same motivation used to combine Peri in view of Lynch in claim 1 is applicable.

Regarding claim 15, Peri in view of Lynch teach the method of claim 1. Lynch teaches generating an association relationship field, wherein the association relationship field indicates an association relationship between the first field and the second field ([0082] At S103, the processor correlates points on the depthmap to pixels of an image. The image may be part of a map database including one or more of street level images or high-altitude level maps. The panoramic image may be several photographs stitched together or may include a single photograph. If the panoramic image and the optical distance data were taken from similar locations and orientation, the correlation of the points may involve combining the depth values of the depth map with the two-component data of the panoramic image, resulting in three-component data at each point. If the panoramic image and the optical distance may were collected from difference locations and/or orientations geometric calculations are used to align the depthmap and the panoramic image. Examiner’s note: underlined portions highlight relationship association). The same motivation used to combine Peri in view of Lynch in claim 1 is applicable.

Regarding claim 16, Peri in view of Lynch teach the method of claim 1. Lynch teaches calculating and storing parameter data of the respective image based on the multiple synchronized images, wherein the parameter data includes data of a shooting position and a shooting angle of the respective image (If the depthmap and the panoramic image were collected from different angles and/or positions, additional geometric calculations are necessary to properly align the depthmap and the panoramic image [0035]. [0048] FIG. 2B illustrates a specific camera angle that the image 200 was collected by a camera 250. The specific camera angle may have one, two, or three components (e.g., roll, pitch, yaw) measured from any of three coordinate axes. The specific camera angle may be used to align the depth data to the panoramic image. The image 200 may be a planar image additionally defined by a field of view. Examiner’s note: The specific camera angle may have one, two, or three components (e.g., roll, pitch, yaw)  are camera parameters). The same motivation used to combine Peri in view of Lynch in claim 1 is applicable.

Regarding claim 17, Peri in view of Lynch teach the method of claim 17. Lynch teaches wherein the parameter data further includes internal parameter data, and the internal parameter data includes attribute data of an image capturing device ([0048] FIG. 2B illustrates a specific camera angle that the image 200 was collected by a camera 250. The specific camera angle may have one, two, or three components (e.g., roll, pitch, yaw) measured from any of three coordinate axes. The specific camera angle may be used to align the depth data to the panoramic image. The image 200 may be a planar image additionally defined by a field of view.). The same motivation used to combine Peri in view of Lynch in claim 1 is applicable.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Peri in view of Lynch further in view of Lee (US 5083287 A).

Regarding claim 18, Peri in view of Lynch teach the method of claim 1. Peri in view of Lynch does not teach the following limitations, however, Lee teaches wherein the multiple synchronized images are multiple synchronized frame images obtained by decoding multiple videos (A decoder 302 decodes several angle images. According to an embodiment, an image for each angle may be separately transmitted from the plurality of angle images, and a plurality of angle images may be included in one data file and transmitted as one according to another embodiment. Thus, in this case, the decoder can decode the images and classify the images for each angle [104]. steps for synchronization of a multi-angle image can be performed. Hereinafter, steps for maintaining synchronization in the multi-angle image service will be described [00041]). 
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Lee and apply them to Peri in view of Lynch. One would be motivated as such as the user can smoothly receive the multi-angle screen (Lee: [0060]).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Peri in view of Lynch further in view of Pang (US 10419737 B2).
Regarding claim 10, Peri in view of Lynch teach the method of claim 7. Peri in view of Lynch does not explicitly teach the pixel field of the respective image sub- area stores three-channel data, and the pixel field of the respective depth map sub-area stores single-channel data.
 Pang teaches wherein the pixel field of the respective image sub- area stores three-channel data, and the pixel field of the respective depth map sub-area stores single-channel data (Each vantage may consist of multi -channel color information, such as RGB, YUV and other color formats, and a single depth channel [Col 39 line 65- Col 40 line13].).
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Pang and apply them to L Peri in view of Lynch. One would be motivated as such as to remove any spatial and temporal redundancies within a single vantage stream, as well as redundancies between different vantage streams (Pang: [col 32: lines 1-13]).

Regarding claim 11, Peri in view of Lynch teach the method of claim 7. Peri in view of Lynch does not explicitly teach wherein the respective image sub-area stores three- channel data, and the respective depth map sub-area stores dual-channel data.
In an analogous art, Pang teaches wherein the respective image sub-area stores three- channel data, and the respective depth map sub-area stores dual-channel data (In some embodiments, addressing for sub-units can even be subdivided into channels. A channel may contain color, depth, alpha, coverage and/or other scene information. Each channel may have its own address location [Col 55 lines: 23-27].).
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Pang and apply them to Peri in view of Lynch. One would be motivated as such as to remove any spatial and temporal redundancies within a single vantage stream, as well as redundancies between different vantage streams (Pang: [col 32: lines 1-13]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Peri in view of Lynch further in view of Ali (US 20120195492 A1).

Regarding claim 12, Peri in view of Lynch teach the method of claim 7. Peri in view of Lynch does not explicitly performing padding on all or some of the image sub-areas and the depth map sub- areas.
In an analogous art, Ali teaches performing padding on all or some of the image sub-areas and the depth map sub- areas ([0027] At blocks 208a and 208b, the sub-sampled image 192c and the first depth map 180 are padded, as needed, with pixels to create images of equal number of pixels. For example, since the sub-sampled image 192c and the first depth map 180 have the same resolution of 1/PMN, both the sub-sampled image 192c and the first depth map 180 are padded with a number of pixels and depth map values, respectively, proximate the image and depth map boundaries such that the size of each image measured in pixels and depth map values is the same.).
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Ali and apply them to Peri in view of Lynch. One would be motivated as such as to generate a dense depth map using an adaptive, joint bilateral filter. (Ali: [0002]).

Claim 19 is rejected under the same arts and evidence used to reject claim 1. Peri further teaches ([0030] The processor 140 can include one or more processors or other processing devices and execute the OS 161 stored in the memory 160 to control the overall operation of the electronic device 100.

Claim 20 is rejected under the same arts and evidence used to reject claim 1. Peri further teaches ([0030] The processor 140 can include one or more processors or other processing devices and execute the OS 161 stored in the memory 160 to control the overall operation of the electronic device 100.)

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486